United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10731
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CONSTANCE PARKER,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:05-CR-148-ALL
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Constance Parker appeals the sentence imposed following her

guilty plea to bank larceny.   She argues for the first time on

appeal that her non-guidelines sentence is unreasonable because

the district court impermissibly considered the facts that

(1) she was due a 26-month sentencing credit and (2) her federal

and Georgia sentences were required to run concurrently.

     The record, however, does not support Parker’s

characterization of the district court’s ruling and instead

reveals that the district court imposed an upward departure

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10731
                                 -2-

pursuant to U.S.S.G. § 4A1.3(a)(4)(B), a guidelines sentence,

based on a finding that Parker’s criminal history score was

under-represented.    See United States v. Smith, 440 F.3d 704, 707

(5th Cir. 2006).   Parker does not challenge the dispositive

sentencing issue before us, i.e., whether the district court’s

upward departure was reasonable in light of her criminal history.

See United States v. Saldana, 427 F.3d 298, 308 (5th Cir.), cert.

denied, 126 S. Ct. 810 (2005).   She has therefore waived its

review.   See United States v. Green, 964 F.2d 365, 371 (5th Cir.

1992).    For the first time in her reply brief, Parker argues that

even if the district court did impose an upward departure, the

extent of that departure was both an abuse of discretion and

unreasonable.    This argument is also waived, however, having not

been raised by Parker in her initial brief.    See United States v.

Reinhart, 357 F.3d 521, 524 n.4 (5th Cir. 2004).

     AFFIRMED.